By the Court.

Stephens, J.,
delivering the opinion.
The amended Constitution of this State declares that the Supreme Court “shall, at each session in each district, dispose of, and finally determine each and every case on the docket of such Court, at the first term after such writ of error is brought; and in case the plaintiff in error in any such case shall not be prepared, at such first term of such Court after error brought, to prosecute the same, unless precluded by some providential cause from such prosecution, it shall be stricken from the docket, and the judgment below shall stand affirmed.” The present practice in the Superior, Inferior and Justices’ Courts, of returning cases, to one term and hearing them at the next, was prevailing when this constitutional provision was adopted, and the intention of the provision was to change that practice as to cases in the Supreme Court, by requiring them to be decided at the first term, that is to say, the term to which they might be returnable by the law regulating the manner of bringing cases to the Supreme Court, and to prevent any departure from the rule, except for providential cause. The Act of 1856, regulating the mariner of taking cases to the Supreme Court, requires the writ of error to be returned to the first term occurring after the bill of exceptions is filed in the Clerk’s office below, unless that term opens before the expiration of fifteen days from such filing. In this case, the bill of exceptions was filed on the 11th day of June, 1859, and the first term of this Court occurring thereafter, opened on the 27th day of the same month — not before, but after the ex*836piration of fifteen days from the filing. That June Term, therefore, was the term to which this writ of error was returnable by law, and at which the judgment of the Court below stood affirmed by the Constitution, the plaintiff in error not having “prosecuted” the case at that term, and there having been no providential cause for his failure to do so. It was suggested that the case failed to be here at that term, through the fault of the Clerk below, and not through any fault of the plaintiff in error. The case was here by law, and the appropriate prosecution of it by the plaintiff in error, would have been an application for process to compel the Clerk below to do his duty of sending the papers here. It is with extreme reluctance that we refuse to hear a case on its merits, but in this one, the judgment of the Court below stands affirmed by the Constitution, and we have no power to entertain the writ of error.
Writ of error dismissed.